DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 1/11/21, claims 1-14 are currently pending in the application.

Newly submitted claims 13 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
i.	Group I, claim(s) 1-12, drawn to an aqueous polymer dispersion, a composition comprising the same
ii.	Group II, claim(s) 13, drawn to a coated metal substrate, and 
iii.	Group III, claim(s) 14, drawn to a method of improving the corrosion resistance of a metal substrate.
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III is the aqueous polymer dispersion of claim 1. Regarding the common technical feature, the prior art of record to Larson teaches aqueous polymer dispersions comprising polymerized units of styrene, 2-ethylhexylacrylate (i.e. soft monomer) and phosphorus-containing monomer within the claimed range (TABLE 3.1). Secondary reference to Baumstark teaches that monomers with urea groups as providing for improved wet adhesion to the polymer coating, while secondary reference to Yokota teaches a surfactant monomer as advantageous for improving water resistance and bonding characteristics of a film, and the combination as whole obviates the .
Since applicant has received an action on the merits for the originally presented invention (i.e. Group I, claims 1-12), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim13 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “(a) from 20 to 60 wt.% by weight of styrene”. The amended claim is indefinite because it is not clear how the styrene content can be greater than 58.5% by weight, i.e. >58.5-60% by weight, because when added with monomers (b)-(f) at their lowest amount, the sum total would exceed 100% by weight.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 6,756,459 B2), in view of Baumstark et al. (US 6,566,472 Bl) and Yokota et al. (US 5,332,854) (all references of record).
Larson teaches aqueous binder compositions comprising emulsion polymerized units of a strong acid, such as phosphorus-containing monomers (Ab., examples). The reference teaches copolymerized styrene, 2-ethylhexylacrylate and phosphoethylmethacrylate in amounts that fall within the scope of claimed range (reference claims 1-5). Additionally, exemplified copolymer compositions in include polymerized units of styrene (reads on (a)), 2-ethylhexylacrylate (EHA) (reads on soft monomer (e)) and phosphoethyl methacrylate (PEM) (reads on (b)) within claimed range (TABLE 3.1, col. 6, lines 45-63). The reference is further open to monomer such as ureido functional monomers (col. 2, line 64).
Larson fails to teach polymers comprising (1) ureido monomers within claimed range and (2) a polymerizable surfactant as in the claimed invention.
With regard to (1), secondary reference to Baumstark teaches binder formulation for aqueous polymer dispersions. The reference teaches monomers with urea groups, such as N-vinyl- and N-allylimidazolidin-2-one, N-vinyloxyethylimidazolidin-2-one, N-(2-(meth)acrylamidoethyl)imidazolidin-2-one, N-(2-(meth)-acryloxyethyl)imidazolidin-2-one, N-[2-((meth)acryloxyacetamido)-ethyl]imidazolidin-2-one, preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight, based on the total weight of the polymer P so as to improve the wet adhesion of the coatings (col. 5, lines 1-19).
With regard to (2), the Yokota teaches a surfactant of formula (I) (Ab.):

    PNG
    media_image1.png
    355
    396
    media_image1.png
    Greyscale

Yokota further teaches an amount of 0.1 to 20 weight% of the surfactant, based on the total weight of the monomer (col. 3-4, bridging paragraph), and that the surfactant insures good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43).
Given that the primary reference to Larson is open to ureido functional monomers, given the teaching in Baumstark on compounds with urea groups preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight for improving wet adhesion, given the teaching in Yokota on 0.1 to 20 weight% of polymerizable surfactant, based on the total weight of the monomer for improving water resistance and bonding characteristics of a polymer film, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Larson’s polymers from disclosed monomers, which further include Baumstark’s compounds with urea groups and Yokota’s surfactant monomer in any amount within the disclosed range so as to confer their advantages to Larson’s polymer dispersions (obviates claims 1-3). 
With regard to claim 4, Larson teaches a Tg of the copolymer as ranging from -20°C to 60°C (col. 3, lines 61-63).
With regard to claims 5 and 6, Larson meets the claimed limitation (TABLE 3.1, ref. claims).
With regard to claims 7 and 8, Baumstark teaches N-(2-(meth)acrylamidoethyl)imidazolidin-2-one, N-(2-(meth)-acryloxyethyl)imidazolidin-2-one, in an amount up to 10 wt.%, preferably 0.5 to 5 wt.% (col. 5, lines 1-19).
With regard to claim 9, Larson teaches polymers comprising 2-ethylhexylacrylate (TABLE 3.1, ref. claims).
 With regard to claim 10, Larson teaches polymers comprising hard monomer, i.e.  acrylonitrile, methyl methacrylate and/or (meth)acrylic acid within the claimed range (TABLE 3.1, ref. claims). 
With regard to claim 11, Larson teaches polymerized units of styrene, hard monomer, i.e. acrylonitrile, methyl methcrylate and/or (meth)acrylic acid within claimed range (TABLE 3.1). Additionally, the general disclosure teaches 0.1 to 3.7 % by wt. of string acid monomers such as phosphoalkyl (meth)acrylate (col. 3, lines 5-32). Secondary references teach ureido monomer and polymerizable surfactant in an overlapping range and the general disclosure to Larson teaches the glass transition temperature of the emulsion polymer as ranging from -20 to 60oC (col. 3-4, bridging paragraph). Given the teaching in Larson on a polymer Tg of -20 to 60oC, it would have been obvious to a skilled artisan to prepare a copolymer from appropriate amounts of hard monomers and soft monomers, including those as in the claimed invention, absent evidence of criticality for the claimed ranges. For instance, one skilled in the art would have found it obvious to modify the monomer composition in TABLE 3.1, e.g. of Polymer sample 3, by utilizing monomers taught by the secondary references within the claimed range, and by including appropriate amounts of EHA and styrene (in addition to AN,MMA and MAA disclosed therein), including in amounts that fall within the scope of the present invention so as to maintain a Tg -20 to 60oC.
With regard to claim 12, Larson teaches aqueous coating compositions for metal substrates comprising the aqueous polymer dispersions (Ab., Exemplified embodiments, ref. claims). As such, the limitations as set forth in the body of the claim are obviated by the combination of cited references.

Response to Arguments
Applicant’s arguments dated 1/11/21 concerning rejections based on Raman, Agnely and Ogasawara/Yotoka are deemed persuasive and the rejections are withdrawn. Additionally, Applicant’s arguments concerning rejections based on Larson-Baumstark-Yotoka combination have been duly considered but are not deemed persuasive and are maintained above. It is noted that in the rejections of record (paragraph 5 of the office action dated 10/21/20), Examiner inadvertently referred to claim 4 twice. The statement “With regard to claims 4 and 5…” should have been phrased as “With regard to claims 5 and 6…”.
Applicant’s Arguments:
As discussed in the preceding section, the technical problem faced by the present inventors was providing aqueous polymer dispersions for metal protective coating compositions having even better anti-corrosion performance, i.e. better corrosion resistance, than provided by the aqueous polymer dispersions of Larson. (PCT Specification, p. 1, lines 24-26) However, Baumstark is silent as to any anti-corrosion property that might by imparted by the urea-functional monomers taught therein. Instead, Baumstark teaches, “Monomers of this kind improve wet adhesion of the coatings obtainable from the formulations of the invention, that is, the adhesion of the coating in the moist or swollen state.” (Baumstark, col. 5, first paragraph) Yokota is likewise silent as to any anti-corrosion property that might by imparted by the polymerizable surfactants taught therein. Instead, Yokota teaches that the polymerizable surfactant “insures good stability of emulsion polymerization and marked improvements in the water resistance and bonding characteristic of the polymer film obtainable form the resulting polymer emulsion”. (Yokota, col. 2, lines 18-24) Therefore, the skilled person in the art would have no motivation to turn to the comonomers of Baumstark and Yokota in seeking improved anti-corrosion properties.

Examiner’s Response: Larson is relied upon for its teaching on aqueous dispersions comprising polymers which include styrene, soft monomer and phosphorus-containing (meth)acrylate within the claimed range. Larson is also open to including additional monomers, such as ureido functional monomers (col. 2, line 64). Examiner has relied on Baumstark reference as a teaching reference, for its teaching on improved wet adhesion when ureido monomer units are included in the (co)polymer, which Larson is open to. Likewise, Baumstark is relied upon as a teaching reference, for its teaching that the disclosed polymerizable surfactant confers good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristic of the polymer film obtainable from the resulting polymer emulsion. The combination as a whole obviates the compositional limitations as set forth in the body of the claims. Furthermore, both secondary references teach ethylenically unsaturated monomers which overlap with those of Larson reference and therefore, a skilled artisan would reasonably expect the advantages taught in the secondary references to be conferred to Larson’s emulsion (co)polymers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762